Citation Nr: 0946786	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1971.  Records show he had two years and five months 
of reserve service prior to active duty.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the benefits 
sought on appeal.  The Board remanded the matter to the RO 
for further notification, evidentiary development, and 
adjudication in November 2008.  After completing the required 
notification and evidentiary development, the RO re-
adjudicated the claim, again denying the claim via the 
issuance of a supplemental statement of the case (SSOC) in 
November 2009. 

Although the Veteran's July 2003 correspondence requested 
reconsideration of the decision, the Board finds that it 
expressed disagreement with the December 2002 rating 
decision.  See 38 C.F.R. § 20.201 (2009).  Accordingly, the 
issue presently before the Board is entitlement to service 
connection for hypertension.  

In June 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The Veteran's hypertension was first manifested more than one 
year after the end of the Veteran's military service and is 
unrelated to his period of military service.


CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  

In this respect, through June 2002, November 2003, and 
December 2008 notice letters, the Veteran received notice of 
the information and evidence needed to substantiate his 
claim.  Thereafter, the Veteran was afforded the opportunity 
to respond.  Hence, the Board finds that the Veteran has been 
afforded ample opportunity to submit information and/or 
evidence needed to substantiate his claim.  

The Board also finds that the June 2002, November 2003, and 
December 2008 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO also notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2002, 
November 2003, and December 2008 letters.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
Veteran's claim, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Veteran was supplied with notice 
pursuant to Dingess/Hartman via the December 2008 notice 
letter.  The Veteran was then given opportunity to respond 
before the claim was re-adjudicated via a November 2009 SSOC.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the Veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of private treatment the 
Veteran has received since service.  The Veteran was provided 
a VA medical examination in April 2009; report of that 
examination has been associated with the claims file.  
Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has testified 
before the undersigned Veterans Law Judge.  The Board 
acknowledges that the Veteran has asserted that pertinent 
service treatment records were missing from his file but 
finds that the available records appear to be substantially 
complete.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including hypertension, may be 
presumptively service-connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2009).  

Under the applicable law, a "Veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1 (2009).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. §§ 101(22), 101(23), 
101(24) (West 2002).  

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

In this case, the Veteran is seeking service connection for 
hypertension, which he claims was first diagnosed during his 
reserve service in 1968 and was further treated while he was 
on active duty.  For the reasons set forth below, the Board 
finds that the preponderance of the evidence is against his 
claim.

For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm or greater, with a 
diastolic blood pressure of less than 90 mm.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2009).

Relevant medical evidence consists of the Veteran's service 
treatment records, post-service records of private treatment, 
and a statement from the Veteran's private physician.  The 
Veteran was further provided VA examination in April 2009.  
Review of the Veteran's service treatment records reflects 
that the Veteran was examined and found fit for reserve 
service during examinations in July 1966, September 1966, 
August 1967, and November 1968.  No indications were made 
that the Veteran was found to have hypertension at any of 
these examinations.  Specifically, on the Veteran's July 1966 
report of medical examination, his blood pressure was 
measured at 122/88, within normal limits, and the Veteran 
responded "No" when asked if he had high or low blood 
pressure on his report of medical history.  

The Board acknowledges that the record contains a physician's 
letter dated in October 1968, during the Veteran's period of 
reserve service, that identified "several occasions [on 
which] routine blood pressure checks had revealed mild 
elevations."  The physician noted, however, that upon 
physical examination he recorded "all findings as being 
entirely within normal limits.  Initial blood pressure 
reading was 140/100 but subsequent determinations averaged 
approximately 120/78."  Report of medical examination dated 
in October 1968 reflects that the Veteran's blood pressure 
was measured at 136/84, within normal limits; his heart and 
vascular system were found to be normal.  A note on the 
examination report indicates that the Veteran was noted to 
have "labile hypertension," with blood pressure readings 
varying from 170/100 to 120/78.  However, the examiner noted 
that the Veteran had received a complete physical workup by 
the private physician who submitted the October 1968 letter 
and was "found to be physically qual[ified]" for active 
duty.  On his October 1968 report of medical history, the 
Veteran responded "Yes" when asked if he had high or low 
blood pressure; a note on the report indicates that the 
Veteran's blood pressure varied, and would on occasion be 
read as "170/90 when excited - occasionally 110/70."

The service treatment records during the Veteran's period of 
active duty from January 1969 to October 1971 are negative 
for a diagnosis of hypertension, nor do they contain any 
complaints of or treatment for the condition.  Particularly, 
the Board notes that the Veteran's October 1971 separation 
examination documents a normal blood pressure reading of 
140/88.  The Veteran's heart and vascular system were found 
to be normal at the time as well.

Post-service medical evidence reflects that the Veteran was 
first assigned a diagnosis of hypertension by his private 
physician in December 1989 and was first prescribed 
medication to treat the disorder in February 1990.  Records 
from the Veteran's employer reflect that he was given an 
employee medical screening in 1988, at which time he was 
found to have blood pressure of 148/98.  The examination 
report reflects that prior results from 1986 had found blood 
pressure of 132/90, and 1987 examination found blood pressure 
of 132/86.  However, no diagnosis of hypertension is provided 
on the employee medical screening, nor is there any 
indication that multiple or sustained readings were taken at 
any of the screenings.  Since his 1989 diagnosis of 
hypertension, the Veteran has received private care for the 
disability on an ongoing basis and has also received ongoing 
treatment for other heart disabilities, including surgery and 
the installation of a pacemaker in October 2002 to address 
chronic atrial fibrillation.  The Veteran's private physician 
also submitted a statement in July 2003 opining that the 
Veteran's diagnoses of dilated cardiomyopathy and chronic 
atrial fibrillation are "based on a history of 
hypertension."  However, the examiner did not opine as to 
the etiology of the underlying hypertension or address the 
possibility of a relationship between the Veteran's diagnosed 
hypertension and service.

The Veteran was provided VA examination in April 2009.  
Report of the examination reflects that the examiner reviewed 
the claims file and conducted physical examination of the 
Veteran, identifying a diagnosis of hypertension.  The VA 
examiner noted the Veteran's report that he was first noted 
to have elevated blood pressure in 1967, while serving in the 
Naval Reserve, and was first diagnosed with hypertension in 
1970, while on active duty. The examiner also considered the 
October 1968 letter reflecting the private physician's 
notation of the Veteran's fluctuating and occasionally 
elevated blood pressure readings.  The examiner opined that 
it was unlikely that the Veteran's current hypertension was 
related to or aggravated by his military service.  The 
examiner observed in particular that the October 1968 letter 
reflected that the Veteran's "fluctuations in blood pressure 
began prior to active duty service."  However, the Veteran's 
blood pressure readings during both reserve service and 
active duty were below the threshold reading of 160/90 that 
would establish a diagnosis of hypertension for VA purposes.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  The 
examiner noted that the Veteran was first diagnosed with 
hypertension in December 1989, many years after his 
separation from service.  The examiner further noted that the 
Veteran continued to have "fluctuations in blood pressure 
but did not have sustained elevated blood pressures" while 
in service.  Thus, the examiner opined, the Veteran's 
"condition was not aggravated beyond the normal 
progression" during his time in service, nor did he find the 
Veteran's hypertension to have been caused by his active 
duty.   

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in June 2008.  At the hearing, 
the Veteran contended that he had first been diagnosed with 
hypertension while serving in the Naval Reserve and was 
treated for the disability while on active duty.  The Veteran 
further claimed that he was hospitalized during active duty 
on two separate occasions for problems related to his 
hypertension.  

Here, although the Board acknowledges that the Veteran 
appears to have claimed, in part, that his current diagnosis 
of hypertension stems from a pre-existing disability that was 
aggravated by his active service, the Board finds that there 
is no medical evidence in the file to support a finding that 
the Veteran was diagnosed with the disability of 
hypertension-as opposed to a finding of fluctuating blood 
pressure readings-at any time prior to his December 1989 
diagnosis by his private physician, more than 18 years after 
his separation from active duty.  To the contrary, the 
Veteran's examining physician found in October 1968 that, 
notwithstanding his fluctuations in blood pressure readings, 
the Veteran was "entirely normal" physically.  Further 
physical examination noted only "labile hypertension"; no 
diagnosis of an actual sustained hypertension disability was 
made either prior to the Veteran's service or during active 
duty.  In this case, the Board is not persuaded that there is 
clear and unmistakable evidence demonstrating that the 
veteran's hypertension existed prior to service.  

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that hypertension existed 
prior to service and was not aggravated by such service.  The 
Court has described the clear and unmistakable standard as an 
onerous one consisting of evidence that is undebatable.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. 
West, 12 Vet. App. 254, 258 (1999).  There is no medical 
evidence of record, however, showing a diagnosis of 
hypertension either prior to or during the Veteran's service; 
the October 1968 examining physician explicitly stated that 
the Veteran did not have any physical disabilities on 
examination notwithstanding his fluctuating blood pressure 
readings.  Consequently, despite the Veteran's apparent 
assertions to the contrary, the presumption of soundness has 
not been rebutted, and the Veteran is presumed to have been 
in sound condition at the time he entered active duty in 
January 1969.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension.  
Here, notwithstanding the Veteran's current diagnosis of 
hypertension, a review of the evidence does not reflect 
competent medical evidence linking the currently diagnosed 
disability to the Veteran's time in service.  Hence, an 
essential requirement for service connection is not met.

Review of the relevant evidence reflects that there is 
medical evidence of a current diagnosis of hypertension.  The 
Board further acknowledges that there is some evidence in the 
record that the Veteran had fluctuating blood pressure both 
during his reserve service and while on active duty.  To that 
end, the Board has considered the October 1968 physician's 
finding that the Veteran had shown "mild elevations" in his 
blood pressure readings but finds compelling that physician's 
conclusion that the Veteran's blood pressure, when averaged, 
was "entirely within normal limits."  The Board further 
acknowledges the notation on the Veteran's October 1968 
report of medical examination that he had "labile 
hypertension," with blood pressure readings occasionally 
reaching 170/100 when the Veteran was "excited."  The Board 
looks again, however, at the fact that the Veteran was found 
physically qualified for duty and was not, at any time during 
service, diagnosed with hypertension.  In that connection, 
the Board notes again that, for VA purposes, "hypertension" 
is defined as diastolic blood pressure predominantly 90 mm or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater, 
with a diastolic blood pressure of less than 90 mm.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (emphasis 
added).

The Board further notes that there are not, further, any 
statements in the post-service medical records indicating 
that the Veteran's hypertension was diagnosed or treated 
earlier than December 1989 or that it relates in any way to 
the Veteran's time in service.  Neither the Veteran's private 
physician nor his April 2009 VA examiner has opined that the 
Veteran's hypertension was related to military service.  In 
that connection, the Board observes that although the 
Veteran's private physician has submitted a statement linking 
his current cardiac problems with his diagnosed hypertension, 
she did not offer an opinion as to whether his current 
hypertension is any way related to his time on active duty.  
Further, none of the evidence of record provides a basis for 
the conclusion that the Veteran's current hypertension is 
related to his period of service or manifested within one 
year of the Veteran's separation from service.  As noted 
above, the earliest suggestion of his having been diagnosed 
with hypertension is 1989, more than 18 years after his 
separation from service.

Here, there is medical evidence that the Veteran currently 
has hypertension.  There is no evidence, however, of any in-
service incurrence or aggravation of hypertension, and there 
is no medical evidence of a nexus between military service 
and the Veteran's current hypertension.  Additionally, there 
is no showing of hypertension within a year of the Veteran's 
separation from service.  In short, there is no competent 
evidence of a diagnosis of hypertension during service or 
within a year of the Veteran's separation from service, and 
no competent evidence linking the Veteran's currently 
diagnosed hypertension to service.  

The Board acknowledges that the Veteran has contended that 
his currently diagnosed hypertension first manifested during 
his period of active duty for training in 1967 and worsened 
during his time on active duty.  However, where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran, however, 
has not demonstrated that he has any medical expertise to 
offer such an opinion or diagnosis.  The Board notes that 
although the Veteran is competent to report symptoms such as 
high blood pressure readings, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of any current disability.  
As a layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of a disability such as hypertension. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). As noted above, the Veteran's April 
2009 medical examiner found no relationship between the 
Veteran's in-service fluctuations in blood pressure and his 
current diagnosis of hypertension.

In conclusion, the Board finds that it has not been shown 
that the Veteran's hypertension is related to service.  For 
all the foregoing reasons, the Board thus concludes that any 
hypertension was not incurred in or aggravated by service.  
The claim for service connection for hypertension must thus 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
T.L. DOUGLAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


